         Case 1:17-cv-08212-LAP Document 68 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JARMAAL MCLEOD,

                      Petitioner,
                                              No. 17 Civ. 8212 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Petitioner Jarmaal McLeod’s letter

requesting an extension of time to reply to the Government’s

opposition to his Section 2255 motion.           (See dkt. no. 67.)      In

light of the extraordinary situation of lockdown as a result of

the COVID-19 outbreak, Mr. McLeod is granted yet another final

extension until June 16, 2020.            No further extensions will be

granted absent extraordinary circumstances.           A copy of this order

has been mailed to Mr. McLeod.

SO ORDERED.

Dated:       New York, New York
             April 17, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
